 

 

Case 4:20-cv-01375 Document1 Filed on 04/17/20 in TXSD Page 1 of 11

Pra Se 14 (Rev, 12/16) Complaint for Vialation af Civil Rights Prisaner}

UNITED STATES DISTRICT COURT

for the
SovtHEeznv District of WEXAS

Ho Us7ON Division

 

 

 

) Case No.
4A hots LO /3 Eel LA m” y (to be filled in by the Clerk's Office)
Plaintiffs) , )
(rite the full name of each plaintiff whe is filing this complaint,
Uf the names of all the plainiiffs cramot fit in the space above, ) gountted Bates Courts
Please write “see attached" in the space and attach an additional ) FILED OF bexas
page with the full list of nanes.) )
“V+ } 4) 99
APR 17 2020
)
Ee CorzAles , Daryl coLemyyw David J, Bradley, Clerk of Court
Defendan(s) )
(Write the full nane of each defendant who is being sued. if the }
names of all the defendants cannoli fit In the space above, please )

write "see auached” in the space and atuach an additional page
with the fill {ist of names. Do not ticlide addresses liere.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should zor contain: an individual's full social
security number or full birth date; the full name of'a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor's initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof $1

 
 

 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 2 of 11

Pro So t4 (Rev. 12/16) Complaint for Violation of Civil Riahts (Peisoner)
SSS a es EOL
I, The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name
All other names by which
you have been known:

AN TILLO BECLSIY vo

 

 

 

 

 

ID Number 0275 1S 25_
Current Institution Harris. CovrstTy Fel
Address 1200 BAK FQ sz
Hs Fort ZX 7277 0 C2.
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name Ef 6ONZG kL
Job or Title (ifknawn) SHEGGLE OF Li22hIS Cx TV
Shield Number
Employer HPRAE COUNT Lt 70 Lt S
Address f2o00 BAKEL SF
S103 STO FX DIIGO 2
City State Zip Code

CI Individual capacity Kl Official capacity

Defendant No. 2

 

 

 

 

 

 

Name Daeeaye. Cylerg ar
Jab or Title (/firown) Cheer. Beauty at LHeactis (eunTy
Shield Number
Employer HABUNS COUATY, Tec45.!
Address (200 BAKE — ST
tyr SION TX. PWOPG2.
City State Zip Code

] Individual capacity [XT official capacity

Pape 2 of 31

 

 

 
 

 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 3 of 11

Pro Se !4 iRev, 3 2/16) Comptziat for Violation of Civil Rights (Pesuner)

Defendant No. 3
Name

 

Job or Title “fkaown)

 

Shield Number

 

Employer

 

Address

 

City
Cj Individual capacity

Defendant No. 4
Name

State
CJ Official capacity

Zip Code

 

Job or Title (known)

 

Shield Number

 

Employer

 

Address

 

 

City
C4 Individual capacity

Il. Basis for Jurtsdiction

 

Tare
Tj Official capacity

Zip Cade

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and (federal laws].”” Under Bivens v, Six Uninown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check al? that apply):
{_] Federal offictals (a Bivens claim)
[X State or local officials (a § 1983 claim)

B, Section 1983 allows claims alleging the “deprivation of any rights, privileges, or Immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

FHURTEEHWT firmenqvrewT ~ Que Process

 

c. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Sf you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
 

Pro Se 14 (Rev, 12/16} Complaint for Violation of Civil Rights (Meisner)

HL

IV.

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 4 of 11

 

Dz Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C, § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law, Attach additional pages if needed.

QEPEWONSTS wept Fer vere (artTY) SEXP, 8 STALE M6EWCY,
Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (clreck all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicied and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOOk

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant cvents. You may wish ta include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

{1 AKC [3 72020 — CopcenT. 12040 13AKER ST: qe 7.

 

FlarsTary, THs DVI?
Poge4 of II

 
 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VI.

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 5 of 11

c. What date and approximate time did the events giving rise to your claim(s) occur?

3/\3/20 — Corren ty

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) —7- 4, BEng se bye chef fe

ow, Sry onHord ~ a
CevAt fT OF L coment hich f4alO@ me wreler € Kes O/S fv &

- Serene (porexnally Fea faf ) (Mores s. COVIBI9G, Awa HARRIS
CommlTY 1s aching with delhoet pidjitlecmce fo Pw5 Sorr175

pedicalrwvecel by aor TREKS ef€eRVe preoas ures 7
mitigake Pe Saread oF Fle ofrease I~ Pre sat}

Injuries

 

if you sustained injuries related to the events alleged above, describe your injuries and state what medical
t i 2 e . * 2
reatment, ifany, you required and did or did not receive. 9-7 Aca ; Lb 4 ~ y er weil { Le,

eypesed JO a Serre (gy partoally Fifa) ] 9 hess
Ave eo HES. peoldherate pod Cb LICE.

 

Relief
State briefly what you want the court to do for you. Make no Iegal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Q. TEmporery Restranuirg OrAer peg Mtg f1CS50 fe fake prev ePve
MCR SG0RS AS seagegted hy Cecters fir Messe Cortre/ avef
rhAvAateA fo o Thar, gina lar, LF 6S

b. Pee Limtotary) tx jercg ordeccng Ae Lewd ar! IS 7 FO acing
with Hel heede trediPicate hwy e005 meet! need,

C- ae ¥ 0 fer Le fret TAS Cowl f Hern s JDUsr%

Page 5 of 1)

 
 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 6 of 11

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisorer)

VIL,

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
In any Jali, prison, or other correctional facility until such administrative remedies as ave available are
exhausted,”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Ni ves
Er] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Hn hers lov,fy Ja /

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

A] ves
[] Ne

| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

CJ Yes
[1 No

[Xx] Do not know

If yes, which claim(s)?

 

Page 6of JI

 
 

 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 7 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

‘a Yes
WW No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

CO Yes
La No

E. If you did file a grievance:

1. Where did you file the grievance?

 

2, What did you claim in your grievance?

 

3. What was the result, ifany?

 

4. Whatsteps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal ta the highest level of the grievance process.)

 

Page? of 1!

 

 
 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 8 of 11

Pro Sc 14 (Rev. 13/16) Compiaing for Victation of Civil) Rialits (Prisoner)

F. (Fyou did not file a grievance:

|. Ifthere are any reasons why you did not file a grievance, state them here:

This /5 f- Ike ThreakinlnG SONETGCHILY .

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

a. Please sel forth any additional information that is relevant to the exhaustion of your administrative
remedies,

 

(Note: You may attach os exhibits ca this complaint any documents related to the exhaustion of your
administrative remedies.)

VILL Previous Lawsuits
The “three strikes rule” bars 8 prisoner from bringing a civil action or an appeal In federal court without paying |
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

T | Yes
[4 No

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof Lh

 
 

 

 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 9 of 11

Pro Se 14 (Rev. 12/16} Complaint for Viotation of Civil Rights (Prisoner)
a Se ee Oe ation of Civil Rights (Prisoner)

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

| Yes
ral No

B. If your answer to A is yes, describe each lawsuit by answering questions { through 7 below. (If there is
more then one lawsuit, describe the additional lawsuits on another page, using the same formal.)

1. Parties to the previous lawsuit
Plaintiff(s}
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

C] Yes
j No

Ifo, give the approximate date of disposition,

 

7. What was the result ofthe case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. tlave you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Pace 9of 11

 
 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Riehts (Prisoner)
LC] Yes

[A no

D, If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there ts
more than one lawsuit, describe the additional lawsults on another page, using the same format.)

1, Parties to the previous lawsuit
Plaintiff{s)
Defendant(s)

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

Docket or index number

us

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case stil] pending?

[| Yes
[| No

If no, give the approximate date of disposition

 

_

What was the result of the casc? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 1]
 

 

Case 4:20-cv-01375 Document 1 Filed on 04/17/20 in TXSD Page 11 of 11

Pro Se 14 (Rey, 12/16) Complaint far Violation of Civit Rats (Prisoner)

IX,

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or necdlessly increase the cost of litigation; (2) is supported by existing law or by a

non frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
Opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule {1.

A. For Partles Without an Attorney
| agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. | understand that my failure to keep a cusrent-address on file with the Clerk’s Office may result
~ in the dismissal of my case,

Date of signing: of [| G [7L-OC 2O

Signature of Plaintiff Cut, Zo Gh. BW
o

Printed Name of Plaintiff PUTO) SEL fern

 

 

 

Prison Identification # OZTSNIGZS
Prison Address {Zoo BAKCER. ST .
He VSToY TEXAS _277OL72.
Ciy Slate Zip Code
B, For Attorneys
Date of signing:

Signature of Attorney

 

Printed Name af Attomey

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page li of Uf

 

 

 
